from a judgment of the County Court of Sullivan County (LaBuda, J.), rendered December 3, 2002, which revoked defendant’s probation and imposed a sentence of imprisonment.
The record demonstrates that defendant pleaded guilty to the crime of criminal possession of a controlled substance in the fifth degree and received five years’ probation. Thereafter, defendant’s probation was revoked and he was sentenced in ac*937cordance with the plea agreement to lVs to 4 years in prison after admitting that he violated the terms of his probation. Defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Upon our review of the record and defense counsel’s brief, we agree. The judgment is, accordingly, affirmed, and defense counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Mercure, J.P., Peters, Mugglin, Rose and Kane, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.